IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Anthony Ray Thompson,                            :
                Petitioner                       :
                                                 :
               v.                                :
                                                 :
Pennsylvania Department of                       :
Corrections,                                     :   No. 103 M.D. 2022
                 Respondent                      :   Submitted: September 30, 2022


BEFORE:        HONORABLE RENÉE COHN JUBELIRER, President Judge
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                    FILED: December 28, 2022

               Before this Court is the Pennsylvania Department of Corrections’
(DOC) preliminary objection (Preliminary Objection) to Anthony Ray Thompson’s
(Thompson) pro se Petition for Review (Petition) filed in this Court’s original
jurisdiction.1 After review, this Court sustains the Preliminary Objection and
dismisses the Petition.
               As a consequence of a class action lawsuit nonsmoker inmates filed
against DOC, on June 24, 2019, a Bulletin Notice amended DC-ADM 801
Misconducts to read “Section VIII Rules, B. General Rules, 9. and Subsection D.
Misconduct Charges B. Class I and C. Class II shall now read: 9. ‘The Clean Indoor




       1
           Thompson originally filed this action in the Centre County Common Pleas Court
(Common Pleas). By March 8, 2022 order, Common Pleas granted DOC’s Motion to Transfer the
matter to this Court. By March 17, 2022 Order, this Court directed that this matter shall be treated
as a Petition for Review addressed to this Court’s original jurisdiction.
[Air] Act[2] prohibits smoking inside ‘public buildings.’”3 Petition ¶ 3. The DC-
ADM 801 amendment added that tobacco and additional accessories were then
considered contraband. See id.
              On August 29, 2020, Thompson, while incarcerated at State
Correctional Institution (SCI)-Forest, filed a grievance concerning the cost of
electronic cigarettes (E-Cigarettes) that was denied on September 1, 2020, because
the grievance did not indicate that he was personally affected by a DOC or facility
action or policy. See Petition ¶ 1. On September 4, 2020, Thompson appealed from
the grievance denial. See id. Thereafter, the appeal was denied for the same reason
the grievance was denied. See id.
              On February 4, 2021, Thompson, while incarcerated at SCI-Albion,
filed a grievance claiming that E-Cigarettes are more harmful than tobacco. See
Petition ¶ 2. The SCI-Albion Grievance Coordinator and Superintendent denied the
grievance. See id. Thompson appealed therefrom to the Grievance Coordinator of
Inmate Appeals at DOC’s Central Office. See id. On May 24, 2021, Thompson’s
appeal was denied because “[g]roup grievances filed on ‘behalf of another inmate’
are prohibited.” Id. The denial further stated that the grievance did not indicate that
Thompson was personally affected by a DOC or facility action or policy, and the
issues presented in the grievance had been reviewed or are currently being reviewed
and addressed. See id.
              On January 24, 2022, Thompson filed the Petition alleging therein that
the unconstitutional enforcement of the Clean Indoor Air Act violates the




       2
         Act of June 13, 2008, P.L. 182, 35 P.S. §§ 637.1-637.11.
       3
         DOC Policy 1.1.7, Clean Indoor Air Act, is a public policy, the full version of which is
available at www.cor.pa.gov/About%20Us/Documents/DOC%20Policies/01.01.07%20Clean%2
0Indoor%20Air%20Act%20Policy%20and%20Procedures.pdf (last visited Dec. 27, 2022).
                                               2
Grandfather Clause of the United States (U.S.) Constitution4 and state law. See
Petition at 7. In the Petition, Thompson seeks: (1) a trial by jury; (2) a determination
that the “Grandfather Clause” outweighs the Clean Indoor Air Act; (3) attorney fees;
(4) punitive damages in the sum of $1,000,000.00; and (5) an order directing DOC
to delete from its amended policy that inmates are prohibited from purchasing
tobacco items and their accessories alike, and allow such items to again be
purchased. Petition Ad Damnum Clause. On April 12, 2022, DOC filed its
Preliminary Objection averring that Thompson failed to state a valid claim for relief
(demurrer). On April 28, 2022, Thompson filed an Answer thereto.
               Initially,

               [i]n ruling on preliminary objections, we must accept as
               true all well-pleaded material allegations in the petition for
               review, as well as all inferences reasonably deduced
               therefrom. The Court need not accept as true conclusions
               of law, unwarranted inferences from facts, argumentative
               allegations, or expressions of opinion. In order to sustain
               preliminary objections, it must appear with certainty that
               the law will not permit recovery, and any doubt should be
               resolved by a refusal to sustain them.
               A preliminary objection in the nature of a demurrer admits
               every well-pleaded fact in the [petition for review] and all
               inferences reasonably deducible therefrom. It tests the
               legal sufficiency of the challenged pleadings and will be
               sustained only in cases where the pleader has clearly failed
               to state a claim for which relief can be granted. When
               ruling on a demurrer, a court must confine its analysis to
               the [petition for review].


       4
          Specifically, Thompson alleges: “Article I[,] Sec[tion] 8[, clause] 3 of the U.S.
Constitution automatically authorizes a person to purchase tobacco itself and its access[o]ries,
which isn’t classified as a privilege which [sic] another has a right to deprive anyone of [sic].”
Petition at 4. Article I, Section 8, clause 3 of the U.S. Constitution provides: “The Congress shall
have [p]ower . . . [t]o regulate [c]ommerce with foreign [n]ations, and among the several [s]tates,
and with the Indian [t]ribes[.]” U.S. CONST. art. I, § 8, cl. 3.


                                                 3
Torres v. Beard, 997 A.2d 1242, 1245 (Pa. Cmwlth. 2010) (emphasis added;
citations omitted).
             DOC argues that Thompson cannot establish a constitutional
entitlement to use or purchase tobacco products in prison. Specifically, DOC
contends that, even accepting Thompson’s averments as true, he has failed to state a
valid claim for relief.
             The law is well established that “prisoners do not shed all constitutional
rights at the prison gate[.]” DuBoise v. Rumcik, 277 A.3d 1221, 1229 (Pa. Cmwlth.
2022) (quoting Sandin v. Conner, 515 U.S. 472, 485 (1995)). However, “[l]awful
incarceration brings about the necessary withdrawal or limitation of many privileges
and rights, a retraction justified by the considerations underlying our penal system.”
Sandin, 515 U.S. at 485 (quoting Jones v. N.C. Prisoners’ Lab. Union, Inc., 433 U.S.
119, 125 (1977)).         “At the outset, it must be emphasized that there is ‘no
constitutional right to smoke in a jail or prison.’” Reynolds v. Bucks, 833 F. Supp.
518, 519 (E.D. Pa. 1993) (quoting Doughty v. Bd. of Cnty. Comm’rs, 731 F. Supp.
423, 426 (D. Colo. 1989)). Moreover, “[i]n general, allegations that [DOC] failed
to follow its regulations or internal policies cannot support a claim based upon a
vested right or duty because these administrative rules and regulations, unlike
statutory provisions, usually do not create rights in prison inmates.” Shore v. Pa.
Dep’t of Corr., 168 A.3d 374, 386 (Pa. Cmwlth. 2017).
             “The law is well[]settled that DOC has broad discretion to fashion
policies about what property inmates may possess, and to modify those policies as
security needs evolve or change.” O’Toole v. Pa. Dep’t of Corr., 196 A.3d 260, 267
(Pa. Cmwlth. 2018) (emphasis omitted). Section III of DOC Policy 1.1.7, Clean
Indoor Air Act (Policy), provides: “It is the policy of [DOC] to provide a smoke[-
]free environment consistent with Senate Bill No. 246 of 2007, [] Clean Indoor Air
Act.” Policy at 1. However, Section VI of the Policy warns:
                                           4
            This [P]olicy does not create rights in any person nor
            should it be interpreted or applied in such a manner as to
            abridge the rights of any individual. This [P]olicy should
            be interpreted to have sufficient flexibility to be consistent
            with law and to permit the accomplishment of the
            purpose(s) of the policies of [DOC].

Policy at 2. The Policy, issued September 10, 2008, by former Secretary Jeffrey A.
Beard, Ph.D., superseded the following: DOC Policy 1.1.7, Smoking in DOC, issued
November 6, 2000, by former Secretary Martin F. Horn (Secretary Horn); DOC
Policy 15.3.6, Smoking in DOC Buildings and Facilities, issued November 9, 1998,
by Secretary Horn; and DOC Policy 15.3.7, Central Office Smoking Policy, issued
May 10, 1995, by Secretary Horn. See Policy at 3.
            DOC asserts that it amended the Policy to comply with the Clean Indoor
Air Act that prohibits smoking in public places. See DOC Br. at 11. Certainly, the
Clean Indoor Air Act’s enactment was a rational reason for DOC to amend the
Policy. See Quinn, Gent, Buseck & Leemhuis, Inc. v. Unemployment Comp. Bd. of
Rev., 606 A.2d 1300, 1304 (Pa. Cmwlth. 1992) (“[T]he implementation of a smoking
ban in the workplace is unquestionably reasonable, particularly when motivated by
anti-smoking legislation and a concern to promote a smoke-free working
environment.”).   Because smoking is a privilege, not a right, DOC’s Policy
restricting the privilege does not violate the U.S. Constitution or state law. See
Sandin; Reynolds; O’Toole; Shore.
            Accepting as true all well-pleaded material allegations in the Petition,
as well as all inferences reasonably deduced therefrom, as this Court must, “it []
appear[s] with certainty that the law will not permit recovery[.]” Torres, 997 A.2d
at 1245. Because Thompson “has clearly failed to state a claim for which relief can




                                          5
be granted[,]” DOC’s Preliminary Objection is sustained, and Thompson’s Petition
is dismissed.


                                    _________________________________
                                    ANNE E. COVEY, Judge




                                       6
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Anthony Ray Thompson,               :
                Petitioner          :
                                    :
           v.                       :
                                    :
Pennsylvania Department of          :
Corrections,                        :   No. 103 M.D. 2022
                 Respondent         :

                                ORDER

           AND NOW, this 28th day of December, 2022, the Pennsylvania
Department of Corrections’ Preliminary Objection to Anthony Ray Thompson’s
(Thompson) Petition for Review (Petition) is SUSTAINED, and Thompson’s
Petition is DISMISSED.



                                  _________________________________
                                  ANNE E. COVEY, Judge